DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DISPLAY DEVICE COMPRISING ORGANIC LIGHT EMITTING ELEMENT WITH THERMALLY ACTIVATED DELAYED FLUORESCENCE MATERIAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mou (US 2020/0067008 A1).
Regarding claim 1, referring to at least Fig. 5 and related text, Mou teaches a display device comprising an organic light emitting element (paragraph 49), the organic light emitting element including a thermally activated delayed fluorescence material (TADF) (paragraph 45), wherein the organic light emitting element includes an organic light emitting layer (600) (paragraph 45), and a weight percent concentration of the thermally activated delayed fluorescence material in at least one interface portion of the organic light emitting layer (for example, 610 having 613 with X1) is lower than a weight percent concentration of the thermally activated delayed fluorescence material in an intermediate portion positioned between the one interface portion and another interface portion (620 having 623 with X2, where X2>X1, X1 and X2 are weight percentages of doping concentrations) (paragraphs 31 and 49).
Regarding claim 2, Mou teaches wherein the organic light emitting layer includes a first light emitting layer (610) and a second light emitting layer (620), and a first weight percent concentration of a thermally activated delayed fluorescence material in the first light emitting layer (613 with X1) is lower than a second weight percent concentration of the thermally activated delayed fluorescence material in the second light emitting layer (623 with X2, where X2>X1) (paragraph 49).
Regarding claim 3, Mou teaches wherein a thickness of the first light emitting layer is equal to or less than a thickness of the second light emitting layer (Table 1 and paragraph 51).
Regarding claim 4, Mou teaches wherein the first light emitting layer and the second light emitting layer are layered in the organic light emitting layer, the first light emitting layer is closer to an anode (200) than the second light emitting layer, and the second light emitting layer is closer to a cathode (1000) than the first light emitting layer (paragraph 56).
Regarding claim 5, Mou teaches wherein the organic light emitting layer further includes a third light emitting layer (630) provided closer to the cathode than the second light emitting layer, and a third weight percent concentration of the thermally activated delayed fluorescence material in the third light emitting layer (633 with X3) is lower than a second weight percent concentration of a thermally activated delayed fluorescence material in the second light emitting layer (X2>X3) (paragraph 49).
Regarding claim 6, Mou teaches wherein a thickness of the third light emitting layer is equal to or less than a thickness of the second light emitting layer (Table 1 and paragraph 51).
Regarding claim 7, Mou teaches wherein a thickness of the third light emitting layer is equal to or less than a thickness of the first light emitting layer (Table 1 and paragraph 51).
Regarding claim 8, Mou teaches wherein a thickness of the first light emitting layer is the same as a thickness of the third light emitting layer (Table 1 and paragraph 51).
Regarding claim 10, Mou teaches wherein a weight percent concentration of a light emitting material (612/622) in the organic light emitting layer is lower than the weight percent concentration of the thermally activated delayed fluorescence material in the organic light emitting layer (Table 1 and paragraph 62).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mou.
Regarding Claim 9, teaching of Mou has been discussed above.  While Mou does not explicitly disclose a comparison between the first weight percent concentration and the third weight percent concentration, Mou teaches the first weight percent concentration of the thermally activated delayed fluorescence material and the third weight percent concentration of the thermally activated delayed fluorescence material are both lower than the second weight percent concentration of the thermally activated delayed fluorescence material (X1<X2 and X3<X2 with gradual/gradient or a stepwise increase/decrease) (paragraphs 41 and 49).  Then, it would have been obvious to one of ordinary skill in the art to adjust the weight percent concentration, including the adjustment such that the first weight percent concentration is either equal to or less than the third weight percent concentration, as a routine skill in the art, while maintaining the improvement of the light emission efficiency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829